DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered.
Applicant’s argument with regard to the prior objection of claim 6 has been considered and in persuasive.  The objection is withdrawn in light of the amendment to claim 6.
Applicant’s arguments with regard to claim 26 have been fully considered and are persuasive.  The prior rejection of claim 26 are obviated by the cancellation of claim 26.
Applicant’s argument with regard to amended claim 1 in view of Wyss have been fully considered and are not persuasive.  Applicant argues that Wyss discloses that the container can comprise a channel structure in the form of a channel network between the membrane layer sheet 8 and a surface of the storage compartment to which the membrane layer is attached, and further than Wyss discloses a membrane layer 7 and a membrane layer sheet 8.  Applicant argues that this means that the claimed drainage channels are not in direct contact with the liquid drug as the membrane layer intervenes.  The examiner does not find this argument convincing.  Wyss discloses one page 7, para. 0077, below the passage cited by Applicant above, that “the channel structure network can be realized by longitudinal grooves embedded into the surface of the rigid wall part 3 below the membrane layer 7.  The channel structure 10 can assist liquid passed through the membrane layer 7 to flow to the outlet opening 6.”  The fluid passes through the membrane and into the channels formed in the shell, meaning that the 
With regard to claim 7, Applicant argues the Wyss does not anticipate claim 1.  This argument is not convincing as addressed above with regard to claim 1.  Applicant further argues that the discussion with respect to claim 7 does not include any additional insight as to how Wyss discloses the port recited in independent claim 1.  The port is not further limited in claim 7, however, with regard to claim 1, Wyss clearly shows the port in the figures and discloses that the port provides fluid flow from the reservoir (page 6, para. 0067).
With regard to claim 25, Applicant argues that Wyss fails to disclose a reservoir comprising a port operable to enable filling and emptying of the reservoir, wherein the port includes a pierceable septum accessible at a bottom of the wearable drug delivery device and a central face in a side of the shell component that is operable to be coupled to a fluid path to a user of the wearable drug delivery device.  Applicant further argues that Wyss discloses that the inlet opening and outlet opening are shown as separate openings to the reservoir.  The examiner does not find this argument convincing.  The scope of the claim includes separate inlet and outlet openings.  The “inlet” opening is the port operable to include filling and emptying and including a pierceable septum accessible at a bottom of the device.  This port is analogous to the inlet port 12 of Wyss that can be seen in fig. 7a.  Wyss discloses that this port is intended for filling of the reservoir, but the claim language “operable to enable filling and emptying of the reservoir” is functional language and the port 12 of Wyss is disclosed as receiving fluid through the septum and therefore is also capable of having the fluid removed 
Regarding claims 28-30, 33, Applicant’s arguments have been fully considered and are not persuasive.  Applicant has not pointed to any specific deficiencies in the prior rejection with regard to these claims. Wyss discloses these features as discussed in the prior Office Action.  Additionally, Wyss and Kriesel teach amended claim 25 as discussed above and in further detail in the rejection below.
With regard to claim 27, Applicant argues that Sondregger does not teach that the shell component is integrated in a chassis of the wearable drug delivery device.  It is noted that in light of the amendment to claim 25, from which claim 27 depends, the rejection now includes Wyss in view of Kriesel, rather than Sondregger.  However, Applicant’s arguments are not convincing.  Applicant points to a portion of the disclosure which describes the chassis in relation to the reservoir.  This disclosure is narrow than the claim, and the term “chassis” is not given a special definition.  Chassis is given its regular definition which is a supporting frame or structure.  The cylindrical member of Sondregger forms a supporting portion of the drug delivery device and therefore is a chassis, and further is integrated with the shell component as 
With regard to claims 34-36, Applicant’s arguments have been fully considered, but are not persuasive.  These arguments hinge on the dependency of these claims from claim discussed in detail above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein the drainage channels…”  Claim 6 depends from claim 5 which depends from claim 1.  Claim 1 recites “a shell component including one or more drainage channels formed in the shell component” and claim 5 recites, “further comprising one or more drainage channels formed into the flexible component”.  It is unclear to which of these drainage channels “the drainage channels” recited in claim 6 refers.  For the purposes of this examination, it is assumed that this refers to the first drainage channels introduced in claim 1.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 calls for the port to be a side port or a central face port.  Claim 25, from which claim 30 depends, introduces this port and recites, “a port… accessible at a bottom of the wearable drug delivery device”.  Therefore, the port of claim 30 being a side port or a central face port conflicts with the location of the port on the bottom of the device as set out in claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyss et al (US 2013/0253439).
Regarding claim 1, Wyss discloses a reservoir for storing a liquid drug (col. 1, para. 0002), comprising a shell component 2 including one or more drainage channels 10 formed in the shell component that directly contact the liquid drug when the liquid drug is stored in the reservoir (page 7, para. 0077: the channel structure network is formed from grooves embedded into the surface of the rigid wall part 2 below the membrane layer; the channel structure 10 assists liquid passed through the membrane layer 7 to flow to the outlet opening 6 – therefore the liquid drug passes through the membrane to directly contact the channels; fig. 6A), a flexible component 3 coupled to the shell component (page 6, para. 0066), wherein the coupling is a hermetic seal (page 6, para. 0067: gas and liquid tight seal), and a port 5 operable to enable filling of the reservoir (page 6, para. 0067).  See Fig. 6a.
Regarding claim 2, Wyss discloses that the shell component comprises an open shell (fig. 6b – shell forms bottom of reservoir with an open top that is closed by the flexible component), and is rigid (page 6, para. 0066: “rigid wall”).
Regarding claim 3, Wyss discloses that the port is formed as a portion of the shell component (fig. 6b).
Regarding claim 4, Wyss discloses that the port is a side portion (fig. 6b: port 5 is formed on the side of the shell, i.e., away from the center toward the edge).
Regarding claim 21, Wyss discloses that the flexible component is operable to expand as the reservoir is filled (fig. 1a shows filled state), and collapse as the reservoir is emptied of the liquid (page 8, para. 0078: “as it is emptied, the flexible wall sheet 3 can bend inward and can contact the rigid wall part 2 when empty”).
Regarding claim 22, the examiner now refers to figs. 7a and 7b, which show all the features of claim 1 as described with regard to fig. 6a above.  As like numbers refer to like elements, it is understood that the description of shell 2, flexible component 3, and port 5 referred to above also apply to this embodiment.  Wyss further discloses a pierceable septum 12 accessible from the bottom side of the shell component and the port is formed as part of the shell component (fig. 7a; page 7, para. 0078).
Regarding claim 23, Wyss discloses that the port 5 is formed as part of the shell component (fig. 1a).
Regarding claim 24, the examiner now turns to fig. 8c of Wyss which shows a reservoir for storing a liquid drug, comprising a shell component 3’, a flexible component 3 coupled to the shell component, wherein the coupling is a hermetic seal, and a port 17 configured to enable filling or emptying of the reservoir (page 8, para. 0079).  Wyss further discloses that the port 17 is a separate component coupled to the shell component (page 8, para. 0080; fig. 8c).

Claim(s) 25-30, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriesel et al (US 6,086,561).
Regarding claim 25, Kriesel discloses a wearable drug delivery device (col. 1, lines 15-19: the term “wearable” is interpreted to be a functional limitation and the device of Kriesel intended for ambulatory fluid delivery over a period of time is interpreted to be capable of being worn), comprising a reservoir for storing a liquid drug 632 comprising a shell component 698, a flexible component 700 coupled to the shell component, wherein the coupling is a hermetic seal (formed by membrane capture portion 706) (col. 6, lines 52-60), and a port 737 
Regarding claim 27, Kriesel discloses that the shell component 698 is integrated into a chassis 701 of the wearable drug delivery device (fig. 3a).
Regarding claim 28, Kriesel discloses that the shell component 698 comprises an open shell (figs. 2, 3A show the shell being open, i.e. uncovered).  The shell component 698 is necessarily rigid as it forms part of the outer housing of the device and must retain its shape against the pressure of attachment of the syringe to ports 705 and 737.
Regarding claim 29, Kriesel discloses that the flexible component is operable to expand as the reservoir is filled with a liquid (col. 7, lines 18-21) and collapse as the reservoir is emptied of the liquid (col. 7, lines 28-34).
Regarding claim 30, the port 373 is located on the bottom face of the shell and therefore is interpreted to be a central face port (fig. 3A).
Regarding claim 33, Kriesel discloses that the port 373 is coupled to the shell component (fig. 3A). 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyss (alternative interpretation).  Note: the following rejection includes a different interpretation of Wyss than that discussed above, and this interpretation is specific to the rejections of claims 5 and 6 below.
Regarding claim 1, Wyss discloses a reservoir for storing a liquid drug (col. 1, para. 0002), comprising a shell component 2 including one or more drainage channels 10 formed in the shell component that directly contact the liquid drug when the liquid drug is stored in the reservoir (page 7, para. 0077: the channel structure network is formed from grooves embedded into the surface of the rigid wall part 2 below the membrane layer; the channel structure 10 assists liquid passed through the membrane layer 7 to flow to the outlet opening 6 – therefore the liquid drug passes through the membrane to directly contact the channels; fig. 6A), a flexible component 7 coupled to the shell component (page 6, para. 0067; a membrane layer is by definition a flexible component), wherein the coupling is a hermetic seal (page 6, para. 0067: membrane layer 7 attached to the rigid part 2 by sealing methods), and a port 5 operable to enable filling of the reservoir (page 6, para. 0067).  See Fig. 6a. Note: this interpretation is different from that above in that the claimed “flexible component” is mapped to the membrane layer 7 rather than the flexible wall sheet 3.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss (alternative interpretation).
Regarding claim 5, Wyss discloses the reservoir of claim 1 as discussed in alternative the interpretation presented directly above.  Claim 5 further calls for one or more drainage channels formed into the flexible component.  Wyss teaches that the membrane layer 7 may include pores that can be used at the channel structure (page 7, para. 0077).  This configuration is discussed as an alternative to the channels structure formed in the shell.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wyss to include both the channels formed in the shell and the pores in the flexible component 7 because doing so would allow the fluid to predictably pass through the membrane 7 and into the channels 10 of the shell to allow for the desired flow rate capabilities out of the reservoir.  Additionally, it does not take a leap of inventiveness to combine embodiments disclosed adjacently.
Regarding claim 6, Wyss discloses that the drainage channels formed in the shell form a pattern of intersecting vertical and horizontal lines (fig. 6a).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss (primary interpretation).
Claim 7 calls for the reservoir to be part of a wearable drug delivery device.  Wyss does not specifically show the reservoir described above with regard to claim 1 as part of a wearable drug delivery device. However, Wyss discloses that the container for storing a medical liquid is intended to be administered to a patient using an infusion pump (page 1, para. 0002), and that such pumps are carried by a patient on the body (page 1, para. 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reservoir in a wearable drug delivery device because that is the intended use of the reservoir disclosed by Wyss.

Claims 1, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel et al (US 6,086,561) in view of Wyss.
Regarding claim 1, Kriesel discloses a reservoir for storing a liquid drug 632 comprising a shell component 698, a flexible component 700 coupled to the shell component, wherein the coupling is a hermetic seal (formed by membrane capture portion 706) (col. 6, lines 52-60), and a port 737 operable to enable filling and emptying of the reservoir (fig. 3a; col. 8, lines 34-42).
Claim 1 differs from Kriesel in calling for the shell component to include one or more drainage channels formed in the shell component that directly contact the liquid drug when the liquid drug is stored in the reservoir.  Wyss teaches a reservoir for storing a liquid drug having similar configuration to Kriesel and the claimed invention, including a rigid shell member and a flexible member, wherein the shell member includes drainage channels 10 that contact the 
Claim 35 differs from Kriesel in calling for the shell component to include one or more drainage channels formed in the shell component that directly contact the liquid drug when the liquid drug is stored in the reservoir.  Wyss teaches a reservoir for storing a liquid drug having similar configuration to Kriesel and the claimed invention, including a rigid shell member and a flexible member, wherein the shell member includes drainage channels 10 that contact the liquid drug to direct the drug toward the outlet as the membrane contracts to drive the drug out of the reservoir (page 7, para. 0078; fig. 6a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Kriesel to include drainage channels as taught by Wyss to guide the fluid toward the outlet as the flexible member collapses.
Regarding claim 36, Kriesel discloses that the port a pierceable septum accessible at a bottom of the wearable fluid delivery device (col. 8, lines 35-42; figs. 2, 3a: the “bottom” of the device is interpreted to be the portion of the device facing upwards in these figures.  The claim does not include language to define the bottom and since the device of Kriesel does not rely on the orientation of the device for delivery, e.g. gravity feed, the designation of the bottom is arbitrary), and a central face in a side of the shell component (fig. 3a where passageway 716 .

Claims 25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyss (alternative interpretation) in view of Kriesel.
Regarding claim 25, Wyss discloses a reservoir for storing a liquid drug (col. 1, para. 0002), comprising a shell component 2, and a flexible component 7 coupled to the shell component (page 6, para. 0067; a membrane layer is by definition a flexible component), wherein the coupling is a hermetic seal (page 6, para. 0067: membrane layer 7 attached to the rigid part 2 by sealing methods), and a port 5 operable to enable filling of the reservoir (page 6, para. 0067).  Wyss further discloses a port including a septum on the bottom face of the reservoir, and a port on the side of the shell (fig. 7a), and that the reservoir is designed for use with a drug delivery device (page 1, para. 0002), but does not specifically disclose the port, the central face in the sidewall component or the wearable drug delivery device as claimed.  However, Kriesel teaches a drug delivery device which receives a reservoir similar to that of Wyss, wherein the device include a port 373 including a pierceable septum accessible at a bottom of the wearable fluid delivery device (col. 8, lines 35-42; figs. 2, 3a: the “bottom” of the device is interpreted to be the portion of the device facing upwards in these figures.  The claim does not include language to define the bottom and since the device of Kriesel does not rely on the orientation of the device for delivery, e.g. gravity feed, the designation of the bottom is arbitrary), and a central face in a side of the shell component (fig. 3a where passageway 716 extends from side of the shell to meet component 742) that is operable to be coupled to a fluid 
Claim 34 calls for the reservoir to include one or more drainage channels formed into the flexible component or both the shell and the flexible component.  Wyss discuses that the flexible component 7 includes drainage channels (page 7, para. 0077: the porosity of the membrane 7 can advantageously be used as a channel structure such that fluid passing through the membrane can reach the outlet).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783